TOWER Semiconductor Ltd. P.O. Box 619, Migdal Haemek, 21305 Israel (972-4) 650-6611 FAX (972-4) 654-7788 July 19, 2012 VIA FACSIMILE AND EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549-1627 Attention:Amanda Ravitz Re: Tower Semiconductor Ltd. Registration Statement on Form F-3 File No.: 333-181805 Dear Ms. Ravitz: Tower Semiconductor Ltd. (the “company”) hereby requests acceleration of the effective time of the above-referenced registration statement to Friday, July 20, 2012, at 11:00 A.M., or as soon thereafter as is possible. On behalf of the company I hereby acknowledge that: should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Respectfully submitted, TOWER SEMICONDUCTOR LTD. By: /s/ Sheldon Krause Sheldon Krause Assistant Secretary
